Citation Nr: 1752253	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  15-08 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a June 1955 rating decision increasing the rating for encephalitis with residuals of chorea from 0 to 30 percent, effective April 19, 1955, exclusive of a 100 percent rating from May 10, 1955 to May 17, 1955 based on hospitalization.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from May 1951 to October 1952.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

On his March 2015 Form 9, the Veteran requested a Board hearing at the RO.  However, in August 2016 correspondence, he withdrew this request and asked that his case be forwarded to the Board for a decision.  38 C.F.R. § 20.704(e).

The Board notes that over the years, one of the Veteran's primary contention has been that he should be entitled to assignment of a 100 percent rating for his Parkinson's disease (previously characterized as Sydenham's chorea and residuals of encephalitis) for the period from May 18, 1955 to November 11, 2006.  Significant aspects of this contention were addressed in a prior December 2011 Board decision that denied entitlement to an effective date prior to November 11, 2006 for the 100 percent rating for Parkinson's disease and that found that CUE was not present in a September 1960 rating decision, which reduced the rating for the Parkinson's disease/ Sydenham's chorea/residuals of encephalitis from 30 percent to 0 percent.  Consequently, the instant decision is limited to the issue listed on the title page.
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

At the time of the June 1955 rating decision, the extant law and regulations were correctly applied to the facts as they were known to the RO at that time.

CONCLUSION OF LAW

CUE has not been demonstrated in the June 1955 rating decision increasing the rating for encephalitis with residuals of chorea from 0 to 30 percent, effective April 19, 1955, exclusive of a 100 percent rating from May 10, 1955 to May 17, 1955 based on hospitalization.  38 U.S.C. § 5109A (West 2012); 38 C.F.R. § 3.105 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

To establish CUE in a prior final decision, all three of the following criteria must be met: (1) either the correct facts, actually or constructively of record at the time of the prior adjudication, were not before the adjudicator, or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it been avoided, would have manifestly changed the prior adjudication; and (3) the CUE determination must be based on the record and law which existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet App. 310, 313-14 (1992) (en banc)).  Mere disagreement as to how the facts were weighed or evaluated is not CUE.  Eddy v. Brown, 9 Vet. App. 52, 57 (1996).  Neither is VA's failure to fulfill its duty to assist.  Cook v. Principi, 318 F.3d 1334, 1341 (Fed. Cir. 2002).

As an initial matter, as the Veteran did not timely appeal the June 1955 rating decision, and new and material evidence was not received within one year of its issuance, it is final as it relates to the ratings assigned for the Veteran's Parkinson's disease/ Sydenham's chorea/residuals of encephalitis.  See 38 U.S.C. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran's service treatment records show that he was admitted to the hospital on May 9, 1951 and remained hospitalized for approximately 3 months.   At discharge, the primary diagnosis was Sydenham's chorea.  At one point during the hospitalization he became quite seriously ill.  However, he gradually improved and by early August he felt well enough to return to duty and was found to have made a complete recovery.  He was discharged from the hospital back to duty on August 6, 1951. 

In a December 1952 rating decision, the RO granted service connection for residuals of Sydenham's chorea.  A noncompensable (0 percent) rating was assigned effective October 9, 1952, the day following the Veteran's separation from service.  

In a March 1953 letter, the Veteran's mother indicated that the Veteran was barely 18 years old when he was taken out of school and put in the service.  She also indicated that the Veteran had developed Sydenham's chorea while in service and had been in the hospital for 90 days.  She noted that the family was sent a telegram at the time indicating that he probably would not survive.  She reported that he had experienced break outs on his hands that were still present.  Thus, she could not understand why he was not currently eligible for VA treatment.  In addition, she indicated that she thought the Veteran would always be nervous as a result of having his illness.  

An April 1955 application for VA hospital treatment indicates that the Veteran was employed as a truck driver.  It also notes that the Veteran had had chorea in 1951 and had spent three months in the U.S. Army Hospital.  He then returned to duty and was discharged without disability in August 1952.  Subsequently, he had been well until about 2 weeks previously, at which point jerking started again on his right side, mostly in the right arm and hand, and affected his speech.  In addition, he was stumbling when walking.  The illness had stayed quiet the past week.  However, the Veteran had experienced some fever the past two days, 100 and 101 degrees.  Also, the Veteran indicated that his right elbow, wrist and knee were sore and would swell at times.  Physical examination showed a temperature of 99.4 degrees.  The Veteran showed constant movements with a choreatic right arm and hand, and a "little" in the right leg.  The examining physician determined that an emergency hospitalization was necessary.  The diagnosis was "chorea-acute exacerbation of moderately severe."  

A May 1955 VA discharge summary shows that the Veteran was hospitalized from April 19, 1955 to May 17, 1955.  It was noted that upon entry to the hospital, physical examination showed rather gross, intermittent, purposeless involuntary movements of the right hand, shoulder and also angles of the mouth.  There were no other positive neurologic findings.  Following admission to the hospital a diagnostic work-up was directed to evaluate the Veteran's neurological lesion.  A spinal tap was performed on April 21, 1955 and shown to be entirely negative.  Because his previous history suggested acute rheumatic fever, cardiac fluoroscopy was done and this together with electrocardiogram was normal, excluding organic heart disease.  Because of mal-formation present on the nail plates of the digits, the Veteran was seen by a dermatologist but upon failure to discover fungi in scrapings on nails or culture, it was felt that this did not constitute a chronic fungal infection but was thought to be due to trophic disturbances. 

The summary indicates that at a neurologic examination on April 28, 1955, the Veteran was found to have no significant abnormalities aside from "mild choreaform movements with resulting incoordination of the right side of the face and the right upper extremity, particularly involving the fingers and the hand."  The posturing of the hand was somewhat suggestive of an athetosic component, although the movements themselves were more like chorea.  The neurological consultant believed that the basis for this was encephalitis, which undoubtedly could not be distinguished from Sydenham's chorea at the time of the Veteran's acute illness.  The only basis for the impression that it was encephalitis instead of Sydenham's chorea was the persistence of the Veteran's disability with some evidence of possible progression.  The neurologist thought that there was a definite possibility that the Veteran's extreme extrapyramidal disorder might show further progression as the years passed.  He thought a trial of Tolserol and some of the other anti-spasmodics useful in Parkinsonism might be given in the hope that it would reduce the disability to some degree, although he also thought that the Veteran should be given vocational guidance toward occupations not requiring fine movements or writing. 

The discharge summary also indicates that the Veteran was given a therapeutic trial of Tolserol, which induced mild dizziness but did not influence the choreaform movements of his right hand.  There were intermittent exacerbations during which time purposeless movements were quite pronounced and the Veteran's writing was reduced to a scrawl, though on other occasions his penmanship was quite legible.   The Veteran was subsequently maintained on Rabeflon and described some improvement on this medication though objectively this could not be confirmed.  The summary noted that as of May 17, 1955, the Veteran had achieved maximum hospital benefit (MHB) and was eligible for discharge.  The Veteran was diagnosed as having encephalitis, cause undetermined, with residuals of chorea, involving the right shoulder, arm and hand, treated and improved, and impacted cerumen, treated and recovered.  The summary also indicated that the Veteran's service connected diagnosis should be changed to "encephalitis, cause undetermined, with residuals of chorea involving the right shoulder, arm and hand."  

In the June 1955 rating decision, the RO adjusted the rating for the Veteran's residuals of encephalitis/chorea from 0 to 30 percent from April 19, 1955 to May 9, 1955; to 100 percent from May 10, 1955 to May 17, 1955; and to 30 percent effective May 18, 1955.

As noted above, in the September 1960 rating decision, the rating for the Veteran's residuals of encephalitis and Sydenham's chorea was reduced from 30 percent to noncompensable (0 percent).   

In a January 2007 statement, the Veteran noted that he was admitted to the hospital in April 1955 because he was experiencing involuntary movements of the hands, shoulders and angles of the mouth.  He also noted that on the 18th day of hospitalization he was discharged.  However, he asserted that he should have remained in the hospital as he still had slurred speech and swelling of the elbows, shoulders and wrists.  Further, he essentially asserted that the rating for the neurological disability never should have been changed from 100 percent to 30 percent and thus, he was owed "back pay" for the period from May 18, 1955 to November 11, 2006, when a 100 percent rating was reassigned.  Moreover, he asserted that he believed he was discriminated against by VA, beginning with the adjudication process, which did not afford him due process before reducing his rating from 100 percent to 30 percent and continuing this rating for over 50 years.  

In a February 2007 rating decision, the RO granted a 100 percent rating for the Veteran's Parkinson's disease, residual of encephalitis with history of Sydenham's chorea effective November 11, 2006.  

In a September 2012 statement, the Veteran asserts that he should have been rated as 100 percent disabling for his service-connected Parkinson's disease/ Sydenham's chorea/residuals of encephalitis (i.e. his service connected neurological disability) from April 19, 1955 to November 11, 2006.  He based this contention in part on an assertion of CUE in the June 1955 rating decision.  He has also generally asserted that from April 19, 1955 to April 2006, the level of severity of his service-connected neurological disability has been consistent, requiring assignment of the 100 percent rating for the entire period. 

As alluded to above, the Veteran has asserted CUE in the June 1955 rating decision, asserting that the decision should have continued the 100 percent rating for his service-connected disability rather than assigning a 30 percent rating again from May 18, 1955.  Initially, the Board notes that a mere disagreement with how the evidence was weighed at the time of the June 1955 rating decision cannot constitute CUE.  See Damrel, supra.  Moreover, the evidence of record, including that summarized above, does not provide a basis for finding CUE in the June 1955 decision.  Notably, the 100 percent rating, which was in place from May 10, 1955 to May 17, 1955 was assigned based on the Veteran having been hospitalized for a total period of 28 days.  At that time, the applicable regulation provided that VA was required to compensate the Veteran at the 100 percent level for an exacerbation of a service connected disability that had resulted in actual total incapacity requiring hospital treatment, which exceeded 21 days.  The regulation also provided that the increased, 100 percent rating would be effective from the 22nd day of continuous hospitalization and would be terminated the day following hospitalization.  See 1945 VA Schedule for Rating Disabilities, Paragraph 29(a), pages 13-14, effective July 6, 1950.   Thus, in the Veteran's case, the 100 percent rating was assigned effective May 10, 1955, the 22nd day of his hospitalization and was terminated on May 18, 1955, the day following his discharge from the hospital.  Id.  Consequently, there was clearly a legal basis for the RO to discontinue the 100 percent rating effective May 18, 1955.  Id.

Also, the evidence of record at the time of the June 1955 rating decision includes information that could reasonably form a basis for specifically assigning a 30 percent rating from May 18, 1955.  In this regard, the May 1955 discharge summary generally describes the hospital's neurological consultant's assessment of the Veteran's disability as mild choreaform movements with resulting incoordination of the right side of the face and right upper extremity, particularly involving the fingers and the hand.  The consultant also recommended that the Veteran should be given vocational guidance toward occupations not requiring fine movements or writing.  Additionally, at discharge, the encephalitis with residuals of chorea, involving the right shoulder, arm and hand was specifically found to be "treated and improved."  Considering this evidence together, a reviewer could reasonably conclude that the Veteran's residuals of encephalitis and chorea following his temporary total rating was at a level compatible with assignment of the 30 percent rating effective May 18, 1955.  For example, the rating criteria in effect at the time provided for a 30 percent rating for moderate Sydenham's chorea.  See 38 C.F.R. § 4.124a, Diagnostic Code 8105 (1954).  The May 1955 discharge summary can reasonably interpreted as indicating that the Veteran's encephalitis with chorea was moderate in degree as it was improved after treatment; amenable to the Veteran working in an occupation that did not involve fine movements or writing; characterized on some occasions by movements that were controlled enough to allow for quite legible writing; and assessed by the neurological consultant as mild choreaform movements with incoordination of the right side of the face and upper extremity, particularly involving the fingers and the hand.  

Under the regulations in place at the time, in order for a 100 percent rating to have been continued beyond the Veteran's May 1955 hospital discharge, the evidence would have had to have shown that the Veteran's neurological disability was characterized by chronic, epidemic encephalitis with active febrile disease or by a pronounced, progressive grave type of Sydenham's chorea.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8000 and 8105 (1954).  Thus, given that the Veteran was not found to have febrile encephalitis at the time of discharge from the hospital; given that his overall disease was found to be treated and improved and was generally noted to involve mild or moderate symptoms (with at times more severe exacerbations); and given that he was generally viewed as capable of being trained to work in an occupation that did not involve fine motor movements or writing, the evidence of record at the time of the June 1955 rating decision does not undebatably show either active, epidemic chronic febrile encephalitis or pronounced, progressive grave type Sydenham's chorea.  Id.  Similarly, it also does not undebatably show that the Veteran's chorea syndrome/encephalitis was severe or moderately severe as opposed to moderate in degree so as to warrant higher than 30 percent ratings for Sydenham's chorea.  See 38 C.F.R. § 4.124a, Diagnostic Code 8105 (1954).  Moreover, there is no indication of other evidence that could be considered as constructively of record in June 1955 that undebatably shows a rating in excess of 30 percent was warranted.  Thus, there is no indication of an error in application of the statutory or regulatory provisions extant at the time that compels a conclusion, to which reasonable minds could not differ, that the 100 percent rating should have been continued effective May 18, 1955, or that any other rating higher than 30 percent, should have been assigned effective May 18, 1955.  There is also no indication of an error based on any correct facts that were actually or constructively of record as of the June 1955 decision but were not before the adjudicator, which would have compelled a conclusion, to which reasonable minds could not differ, that the 100 percent rating should have been continued effective May 18, 1955, or that any other rating higher than 30 percent, should have been assigned effective May 18, 1955.  See Damrel v. Brown, 6 Vet App. 242, 245 (1994).

The Veteran has continued to argue that an earlier effective date is warranted for the 100 percent rating for his service-connected neurological disability because he was incapacitated during the one year period following the June 1955 rating decision and therefore, he was not able to appeal the decision.  This argument was specifically addressed in the December 2011 Board decision that denied entitlement to an effective date prior to November 11, 2006 for the 100 percent rating for the neurological disability (i.e. Parkinson's disease/ Sydenham's chorea/residuals of encephalitis).  It is also an argument that pertains to the time frame subsequent to the issuance of the June 1955 rating decision.  For both of these reasons, it is not addressed by the Board in this decision.

The Veteran has also asserted that the assignment of a 30 percent rating for his service-connected disability in June 1955 stemmed from discrimination on the basis of his race.  Any discrimination on this basis unacceptable.  However, in regard to deciding the claim on appeal, the Board emphasizes that the because the June 1955 rating decision is final, the controlling regulations only allow the Board to consider the evidence that was of record or constructively of record at the time of that decision.  Further, the Board may only overturn the June 1955 decision if evaluation of that evidence leads to an undebatable conclusion that an incorrect rating was assigned, whether due to discrimination by the adjudicator or due to some other cause.  Notably, the evidence of record or constructively of record at the time of the June 1955 decision does not lead to the undebatable conclusion that the rating for the service-connected disability was incorrectly assigned at 30 percent based on discrimination, nor does it lead to the undebatable conclusion that this rating was incorrectly assigned based on some other cause.  Notably, allegations such as a failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error such as those presented in the instant case cannot meet the specificity required to render a claim of CUE meritorious.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Consequently, for reasons outlined above, CUE has not been demonstrated in the June 1955 rating decision, and the Veteran's motion is denied.



ORDER

The motion to revise the June 1955 rating decision increasing the rating for encephalitis with residuals of chorea from 0 to 30 percent, effective April 19, 1955, exclusive of a 100 percent rating from May 10, 1955 to May 17, 1955 based on hospitalization, on the grounds of CUE, is denied.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


